Interim Decision *1366

MATTER OP SAUNDERS

In VISA PETITION Proceedings
SFR-N-3133

Decided by Regional Commissioner October 4,1968
Petititioner's program to train industrial trainees in agriculture—principally
in orcharding—is within the meaning of section 101(a) (15) (3) Immigration and Nationality Act, since he will provide an organized program of
training in all phases of orchard work, such as grafting, pruning, fertilizing,
planting, cultivating, thinning, harvesting, proper preparation and care of
trees, operation and use of a limited variety of mechanical equipment, such as
trucks, fruit grader, nut tree shaker, and small tractors, to be accomplished
through daily sessions of oral instruction with explanation and demonstration ;
they will be under constant observation of trainee performance with corrective
instruction, if needed ; they will partake of several sessions yearly on the farm
during which University of California sponsored county farm advisors will
lecture and demonstrate new methods, fertilizers, insecticides, and of at least
3 full-day sessions yearly with instructors of the University of California on
subjects and machinery pertinent to the training, and a training record will be
maintained for each trainee.

This case is before the Regional Commissioner pursuant to the District Director's certification of his order of September 3, 1963 denying
the petition on the grounds that the training program offered by the
petitioner does not provide instructions to the degree contemplated by
the statute. This conclusion is based on the District Director's finding
that the training offered is essentially on-the-job training without
organized instruction and the major share of the training is not adaptable to conditions or available equipment in the beneficiaries' homeland.
Petitioner is the owner and operator of extensive property in California. He is engaged on a large scale in both farming and orcharding and employs a regular work force of some 50-60 domestic workers
with a peak domestic force of 1000 during certain seasonal operations
of his business. The petitioner has trained foreign agricultural
workers in the past, is presently training such workers and seeks to
import the instant beneficiaries for training in agriculture, principally in orcharding. He states that the training received on his
property by other trainees has benefited them and their homeland.
The petitioner offers to train the beneficiaries in all phases of orchard

work such as : grafting, pruning, fertilizing, planting, cultivating,
thinning, harvesting, proper preparation and care of trees, and the
647

Interim Decision #1366
operation and use of a limited variety of mechanical equipment such as
trucks, fruit grader, nut tree shaker, and small tractors. Petitioner's
method of training consists of: daily sessions of oral instructions with
explanation and demonstration to each trainee either by the petitioner
or one of his fully experienced supervisors; constant observation of
the trainee in his performance of the assigned training work with corrective instructions when needed; several sessions each year on the farm
during which University of California sponsored county farm advisors
lecture and demonstrate to the trainees new methods, fertilizers, insecticides, etc.; at least three trips a, year to the University of Calif
fornia, Davis, California for full day sessions with instructors on subjects and machinery pertinent to their training; and a, trip to a cannery
where the latest after harvest handling, processing and canning of
fruits and nuts is observed in actual operation and on films. A record
is maintained on the training given to each trainee. In addition to
the agricultural training provided by the petitioner he arranges for
the enrollment, transportation and attendance of the trainees in an
adult evening class in English at the local junior college.
The petitioner states that his training program runs in yearly
voles beginning with the trainees' arrival on his farm and depending
on the individual, the training should be for three years to afford
maximum benefit to the trainee. He proposes to evaluate each trainee
at the end of the first and second years and to continue the training only
when it is indicated that the individual requires it. Petitioner
states that although the training is repetitious since the same operations are taught and demonstrated from one year to the next, it is his
opinion that such repetition results in a better trained man.
The beneficiaries are all natives and citizens of Japan and according
to the petitioner have an agricultural background and/or some agricultural school training. Petitioner states that although some of the
trainees' knowledge of English may be limited upon their arrival it
presents no problem since he has competent interpreters among his
regular employees.
After careful consideration, it is concluded that the petitioner will
provide training within the meaning of section 101(a) (15) (H) (iii)
of the Immigration and Nationality Act and that the other requirements of that section have been met. Accordingly, the petition may be
approved. However, in accordance with Service policy, the beneficiaries' training will be limited to an initial period of twelve months.
The question as to whether or not an additional period of training is
warranted will be decided in the light of the circumstances existing
at the time of receipt of anyapplication to extend the period of the
beneficiaries' temporary admission.
ORDER: It is ordered that the petition be and the same is hereby
approved.
646

